Citation Nr: 1414404	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right foot cold injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1946 to September 1948, and from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran and his wife testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The case was most recently before the Board in June 2013.  At that time, the Board denied the Veteran's claim for entitlement to service connection for residuals of a right foot cold injury and for diabetes mellitus.  The Veteran appealed the issue of service connection for residuals of a right foot cold injury to the United States Court of Appeals for Veterans Claims (Court), and, in January 2014, the Veteran's attorney and the VA General Counsel filed a joint motion to partially vacate and remand the June 27, 2013, Board decision to the extent that it denied entitlement to VA disability benefits for residuals of a right foot cold injury.  This motion was granted in a January 2014 Court order.  The case is now before the Board.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

In a March 2014 letter, the Veteran reported that he was submitting the enclosed argument and requested that the case be remanded to the Agency of Original Jurisdiction for review of this newly submitted evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7101(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.
REMAND

In the January 2014 Joint Motion for Partial Remand, the parties agreed that the October 2012 examiner relied on the absence of any abnormality at the time of separation for the basis of his negative nexus opinion and for that reason, a new opinion was needed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven"); Barr v. Nicholson, 21 Vet.App. 303, 311-12 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the Secretary must provide an adequate examination or notify the claimant why one will not or cannot be provided); 38 U.S.C. § 5103A(d)(2).  For this reason, the Board finds that a remand is necessary in order to obtain an adequate opinion.

As noted above, the Veteran has requested that the case be returned to the AOJ for review of his argument.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent VA treatment records since January 2013 and associate them with the claims file.

2.  Obtain an opinion from a qualified medical professional regarding the nature and etiology of the Veteran's claimed residuals of a right foot cold injury.  The claims folder should be forwarded to the medical professional for review.  

Following review of the claims file, the examiner should identify all currently present right foot disabilities.  With respect to any currently present right foot disabilities, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service, to include due to exposure to cold temperature.

The Board has conceded that the Veteran was exposed to cold temperature in Korea during service. 

In a March 2014 letter, the Veteran reported that he sought treatment for his foot from private physician after his discharge in 1953 but has been unable to obtain these records as they all have been destroyed.

The medical professional is reminded that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.   Specifically, the Veteran's reports of exposure to cold temperatures in Korea must be considered by the examiner. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

The examiner is remanded that the absence of any abnormality at the time of separation from service cannot be the singular basis of the nexus opinion.

3.  Upon completion of the above development, review the opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



